DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 2 recites in part “wherein introduction of the oxygen-containing gas and the hydrogen-containing gas is executed at a temperature of 400°C to 850°C.” The language “at a temperature of 400°C to 850°C” is interpreted to mean at a temperature within the range of equal to or more than 400°C and equal to or less than 850°C.
				   Prior Art
	D1:	US2006/0141300 to Wood et al.
	D2:	A. Faes et al., A Review of RedOx Cycling of Solid Oxide Fuel Cells Anode, Membranes 2012, 2, 585-664.
	D3:	M. Pihlatie et al. Journal of Power Sources 193 (2009) 322-330.
	D4:	Sukino et al., Effect of Redox Cycling on Mechanical Properties of Ni-YSZ Cermets for SOFC Anodes; ECS Transactions, 35 (1) 147301482 (2011).
	D5:	Bin Liu, Yun Zhang, Baofeng Tu, Yonglai Dong, Mojie Cheng,
Electrochemical impedance investigation of the redox behaviour of a Ni–YSZ anode,
Journal of Power Sources, Volume 165, Issue 1, 2007, Pages 114-119.
	D6:	Waldbillig et al. Enhancing the Redox Tolerance of Anode-Supported SOFC by Microstructural Modification, Journal of The Electrochemical Society. 154, (2) B133-B138 (2007).

Response to Amendment
	The Amendment received February 22, 2022 has been entered.
	Claims 1, 13, 14, 17, and 18 have been amended and Claims 19 and 20 are newly added.  Support for the Amendment is provided by the Applicant’s original disclosure including the Specification at ¶68 -¶88, Fig. 7C.
Response to Arguments
	The Applicant’s arguments received February 22, 2022 traversing the rejections set forth by the December 21, 2021 Non-Final Rejection have been fully considered. The arguments are persuasive in view of the Amendment. New grounds of rejection are asserted below in view of the amended claim language.
	It is noted that the portion of the Applicant’s argument that is found persuasive in view of the Amendment pertains to the amended claim language “introducing an oxygen-containing gas into the anode layer to oxidize the nickel metal, the anode layer containing an unconnected network of nickel when the oxygen-containing gas is introduced” because, while D1 discloses introducing oxygen-containing gas into the anode layer to oxidize nickel metal (¶26), D1 is silent with respect to an unconnected network of nickel at the time when oxygen-containing gas is introduced into the anode.
Claim Rejections - 35 USC § 103
  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2, further in view of D4.

	Regarding Claim 1, D1 discloses an anode layer activation method in a solid oxide fuel cell having an anode, cathode, and electrolyte (Claim 13), in which an anode layer containing nickel (¶ [0003], [0023], [0026], NiO YSZ anode), an electrolyte layer and a cathode layer are stacked (Claim 13), the anode layer activation method comprising: introducing an oxygen-containing gas into the anode layer to oxidize the nickel (¶ [0012] sintering in air to oxidize the anode, ¶ [0032], reoxidation of anode at 650°or less), and introducing a hydrogen-containing gas into the anode layer to reduce the nickel that was oxidized (¶ [0012] introducing a reducing agent to the anode after sintering, and then again after reoxidizing, at a temperature of 600-1,000°C) and to thereby increase conduction paths formed by reduction of the nickel that electrically connect the electrolyte layer to the metal support part in the anode layer (this effect of the method necessarily results because D1 teaches each of the claimed method steps applied to the same structure claimed). In addition, D1 teaches that NiO is reduced to Ni and Ni crystals grow while NiO is consumed, and this constitutes an increase in conduction paths as claimed. 
	D1 does not expressly disclose (1) a metal support cell where the anode, electrolyte and cathode are stacked on a metal support part; and is silent with respect to (2) the reducing agent comprising a hydrogen-containing gas; and (3) an unconnected network of nickel at the time that oxygen is introduced to the anode to oxidize the nickel metal.
	However, D2 discloses both (1) metal supported fuel cell configurations of solid oxide fuel cells (p. 623 section 3.3.3), comprising a metal support for the anode, electrolyte, and cathode stack, and is among the most stable cell configurations under RedOx conditions (section 3.3.3 and section 2.4.6), while also providing flexibility in cathode composition choice (section 3.3.3); and (2) hydrogen is a known reducing agent for NiO (section 2.2.1).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method of D1, and the fuel cell of D1, to comprise a metal support cell where the anode, electrolyte, and cathode are stacked on a metal support part as is well-known in the art and commonly employed as a solid oxide fuel cell configuration. The motivation for doing so would be to, for example, utilize thin electrode and electrolyte layers while relying on mechanical support of the metal support structure as is a well-known benefit of metal supported cells.
	Furthermore, before the effective filing date of the claimed invention it would have been obvious to have utilized hydrogen as the reducing agent in the process of D1 because hydrogen is known in the art to be a reducing agent of NiO to be used following reoxidation of Ni (section 2.1 and 2.2.1).
	D4 discloses a cermet composition for SOFC anodes, the composition comprising nickel and YSZ, wherein the nickel is contained in an amount of 50 vol% in some embodiments. Embodiments comprising 50 vol. % demonstrate the formation of a Ni network upon reduction of the anode (p. 1477) demonstrating improved electrical conductivity due to ductile like formation of a Ni network, while the 50 vol% embodiment also demonstrated no reduction in fracture strength even upon oxidation and reduction volume changes (Summary section, p. 1481). While D4 does not expressly state that the nickel in the cermet is unconnected prior to oxidation and subsequent reduction, however, this structure is implicit to the disclosure of D4 which discloses the formation of an interconnected network of nickel upon reduction – necessitating an unconnected network prior to reduction. 
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified D1 further to comprise the SOFC anode cermet composition taught by D4 in order to (1) provide improved conductivity upon reduction of the anode, and (2) provide a composition known to preserve mechanical strength even after experiencing the volume changes induced by redox cycling. This results in the claimed structure and claimed method including introducing an oxygen-containing gas into the anode layer to oxidize the nickel metal, the anode layer containing an unconnected network of nickel when the oxygen-containing gas is introduced, and introducing a hydrogen-containing gas into the anode layer to reduce the nickel that was oxidized and to connect the unconnected network of nickel and thereby increase a number of conduction paths in the anode layer that electrically connect the electrolyte layer to the metal support part.
	Regarding Claim 2, D1 further discloses wherein introduction of the oxygen-containing gas and the hydrogen-containing gas is executed at a temperature of 400-650°C which anticipates the claimed range of 400 to 850°C (Claim 6, ¶ [0012]).  
	Regarding Claim 3, D1 modified in view of D2 as asserted above meets all of the limitations required of Claim 3. While D1 does not expressly state “wherein introduction of the oxygen-containing gas and the hydrogen-containing gas is executed at a temperature that is higher than an operating temperature of the solid oxide fuel cell” D1 is fully capable of operating at a temperature below the temperature at which the oxygen containing gas and the hydrogen containing gas are introduced in the claimed method steps. The gases are introduced at the same temperature range claimed and the fuel cell taught by D1 is the same as that claimed. Additionally, D1 in the background section teaches that typically SOFC operating temperatures are about 650-1000°C.  The introduction of oxygen is at 400-650°C and the introduction of hydrogen is at 600-1000°C (¶ [0012]) and accordingly the temperatures are at a range that could be less than the typical operating temperature of an SOFC.
	Regarding Claim 4, D1 is silent with respect to the introduction temperature of the hydrogen-containing gas is lower than the introduction temperature of the oxygen-containing gas.  However, based on the ranges disclosed by D1 where the introduction of oxygen is at 400-650°C and the introduction of hydrogen is at 600-1000°C (¶ [0012]), the method is fully capable of operating such that the oxygen is introduced at a temperature greater than the hydrogen is introduced. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have conducted the method of D1 such that the introduction temperature of the hydrogen-containing gas is lower than the introduction temperature of the oxygen-containing gas. The motivation for doing so would have been to simply utilize a workable range of temperatures for the oxygen introduction step and hydrogen introduction step from the range of temperatures disclosed by D1 and suitable to achieve the desired oxidation reduction effect consistent with the teachings of D1.
	Regarding Claim 5, D1 further discloses wherein the solid oxide fuel cell includes a constituent member containing a binder (¶ [0012], binder is present in the green uncured structure), and burning and oxidizing the binder of the constituent member when oxidizing the nickel (¶ sintering the green structure in air necessarily results in burning and oxidizing the binder as claimed).  
	Regarding Claim 6, D1 further discloses wherein the oxygen-containing gas is air (¶ [012], [0026], sintering in air and blowing air over the anode during reoxidation).  
	Regarding Claim 7, D1 does not disclose the anode layer activation method claim 1 wherein the oxygen-containing gas is a gas containing oxygen obtained by a water dissociation reaction in a gas containing water.  
	However, D2 discloses that water vapor in oxidizing gas during reoxidation plays an important role in optimizing expansion of the NiO (p. 599).
	Accordingly, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified D1 to comprise use of oxygen-containing gas for reoxidation process that is a gas containing oxygen obtained by a water dissociation reaction in a gas containing water as taught by D2 in order to optimize the expansion of NiO as taught by D2.
	Regarding Claim 8, D1 further discloses wherein introduction times of the oxygen-containing gas and the hydrogen-containing gas are each 2 hours or more (Fig. 6 illustrates redox times of 2 hours or more).  
	Regarding Claim 11, D1 further discloses wherein respective potentials of the anode layer at a time of oxidation and a time of reduction are natural potentials (no external potential is applied to the anode layer and accordingly only natural potentials are present at time of oxidation and time of reduction).  
 	Regarding Claim 12, D1 further discloses wherein oxidation and reduction of the anode layer are only carried out once per one switching to introduction of the hydrogen-containing gas after introduction of the oxygen-containing gas (¶ [0012]).  
	Regarding Claim 13, D1, as modified above with respect to Claim 1, comprises a solid oxide fuel cell system comprising: a solid oxide fuel cell having a metal support cell, in which an anode layer containing nickel, an electrolyte layer and a cathode layer are stacked on a metal support part, a fuel introduction unit that introduces a hydrogen-containing gas into the anode layer, an oxidation processing unit that introduces an oxygen-containing gas into the anode layer, and a control unit that controls operations of the fuel introduction unit and the oxidation processing unit, when activating the anode layer, the control unit being configured to operate the oxidation processing unit to introduce the oxygen-containing gas into the anode layer to oxidize the nickel, and being configured to operate the fuel introduction unit to introduce the hydrogen-containing gas into the anode layer to reduce the nickel that was oxidized to thereby increase conduction paths formed by reduction of the nickel that electrically connect the electrolyte layer to the metal support part in the anode layer.  
	Furthermore, modifying D1 in view of D4 to comprise Ni-YSZ cermet results in the claimed invention wherein the anode layer contains nickel metal, and wherein the control unit being configured to operate the oxidation processing unit to introduce the oxygen-containing gas into the anode layer to oxidize the nickel metal, the anode layer containing an unconnected network of nickel when the oxygen-containing gas is introduced, and being configured to operate the fuel introduction unit to introduce the hydrogen-containing gas into the anode layer to reduce the nickel that was oxidized to thereby increase a number of conduction paths formed by reduction of the nickel that electrically connect the electrolyte layer to the metal support part in the anode layer.
	Regarding Claim 14, D1 modified in view of D2 and D4 as asserted above with respect to Claim 1, results in the claimed invention including a solid oxide fuel cell comprising: a metal support cell having an anode layer containing nickel metal, an electrolyte layer and a cathode layer are stacked on a metal support part, the anode layer having three-phase boundaries defined the by nickel metal, electrolytes and pores, the anode layer including conduction paths of the nickel that connect the electrolyte layer to the metal support part, and the conduction paths of the nickel being thinner than conduction paths formed by oxidization of the nickel (as discussed above with respect to claims 1-12), and the conduction paths of the nickel extending throughout the anode layer to a surface of the electrolyte to connect the electrolyte layer to the metal support part.  
	Regarding Claim 15, D1 further discloses the conduction paths of the nickel in the anode layer are formed by oxidizing and reducing the nickel (as discussed above with respect to claims 1-12).  
	Regarding Claim 16, D1 further discloses the conduction paths formed by oxidizing the nickel are formed by introducing an oxygen-containing gas into the anode layer to connect the nickel (as discussed above with respect to claims 1-12).  
	Regarding Claim 17, D1 further discloses the conduction paths formed by the nickel are formed by introducing a hydrogen- containing gas into the anode layer to reduce the conduction paths formed by the oxidization of the nickel (as discussed above with respect to claims 1-12).  
	Regarding Claim 18, D1 further discloses the conduction paths formed by the nickel are formed by introducing a hydrogen- containing gas into the anode layer to reduce the conduction paths formed by the oxidization of the nickel (as discussed above with respect to claims 1-12).   
	Regarding Claim 19, D1 further discloses the oxygen-containing gas is introduced into the anode layer at a temperature greater than 650°C (¶25, oxidation may be conducted at 750°C). Furthermore, while D1 teaches some beneficial results when oxidation is conducted at 600°C, D4 teaches oxidation at higher temperatures for embodiments comprising 50 vol.% Ni metal that also provides beneficial results. One of ordinary skill in the art reading D1, further in view of D4, would have found it obvious to have modified D1 to comprise oxidation at a temperature greater than 650°C as claimed, such as at 800°C as taught by D4 (D4 abstract, p. 1474).
	Regarding Claim 20, D1 further discloses the oxidation processing unit is configured to introduce oxygen containing gas into the anode layer at a temperature greater than 650°C because it is fully capable of functioning as claimed.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2, further in view of D3 and D4.

	Regarding Claims 9-10, D1 does not disclose wherein the oxygen-containing gas to be introduced is scavenged from the anode layer before introducing the hydrogen-containing gas (with respect to Claim 9) using an inert gas (with respect to Claim 10).
	D3 teaches a re-oxidation and re-reduction method used to improve anode performance including heating in air, flushing with nitrogen, heating in hydrogen, and flushing again with nitrogen (p. 326, right column; also see p. 324 left column).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified D1 to comprise oxygen-containing gas to be introduced is scavenged from the anode layer before introducing the hydrogen-containing gas (with respect to Claim 9) using an inert gas (with respect to Claim 10). The motivation for doing so would have been to use a known method step for re-oxidation and re-reduction processes as taught by D3 and to inhibit unwanted reactions between oxygen and hydrogen at the anode during the re-oxidation and re-reduction processes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729